Citation Nr: 1020174	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-03 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
Post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.  
This appeal arises from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The January 2006 
rating decision granted service connection for PTSD and 
assigned an initial 50 percent rating.  Subsequently, in a 
March 2007 rating decision the RO granted a total rating 
based on individual unemployability due to service connected 
disability.  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD produces symptoms 
such nightmares, flashbacks, depression, memory loss, panic 
attacks, isolation and irritability that cause total 
occupational and social impairment.  

2.  The Veteran was awarded Social Security Administration 
benefits in 2005, effective from 2000, based in large measure 
on impairment from PTSD.  

CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD 
effective August 7, 2001 have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the decision below grants a 100 percent initial rating for 
PTSD, VA has no further obligation to notify or assist the 
Veteran with his claim. 

Initial Rating for PTSD

After reviewing the evidence in the claims folder the Board 
has concluded the Veteran's PTSD causes total occupational 
impairment.  

Disability evaluations are determined by comparing objective 
clinical findings with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  The criteria for rating mental disorders provides a 
100 percent rating when psychiatric disorders cause total 
occupational and social impairment.  The criteria are as 
follows:  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is demonstrated.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).  

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own names. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  

The Veteran was in the Republic of Vietnam from August 1968 
to August 1969.  He was engaged in combat.  His awards and 
decorations include a Combat Infantryman's Badge, an Air 
Medal and an Army Commendation Medal.  His unit incurred 
numerous casualties during his tour of duty, some of whom 
were well known to the Veteran.  His commanding officer 
submitted a statement describing the combat actions in which 
the Veteran participated.  Since his return from Vietnam the 
Veteran asserts he has had symptoms of PTSD which have become 
increasingly severe.  

In August 2001 the Veteran filed his claim for service 
connection for PTSD.  The RO in a January 2006 rating 
decision granted service connection for PTSD and assigned a 
50 percent rating effective August 7, 2001.  In a March 2007 
rating decision a TDIU was granted effective May 23, 2006.  
The Veteran was granted a period of disability by the Social 
Security Adminstration from December 31, 2000.  

VA treatment records indicate the Veteran first sought 
treatment in October of 2000.  The Veteran complained of 
having nightmares of his war experiences.  

His private psychiatrist, has certified that he first treated 
the Veteran in January 2000.  The Veteran's symptoms included 
memory and concentration deficiencies, difficulties sleeping 
at night, recurrent nightmares related to the Vietnam War, 
guilt feelings about the death of his friends during an 
ambush in Vietnam, depression and irritability.  

In March 2001, the Veteran admitted to having "death 
wishes" but denied having suicidal ideation.  

December 2001 VA records noted the Veteran exhibited 
psychomotor retardation.  In May 2001, a VA Social Work 
assessment reveals the Veteran reported working full time as 
a realtor and making $600.00 a month.  He lived with his wife 
and two daughters.  He had difficulties with his wife.  They 
fought constantly due to his tendency to isolate himself.  He 
felt she did not understand his emotional difficulties.  He 
had problems going to work due to his depression and low 
energy. He isolated himself, avoided groups, and had problems 
with his memory and concentration.  That had caused problems 
with his job.  He had nightmares of the war, and recurrent 
intrusive memories of past experiences in Vietnam including 
the deaths of close friends.  

A July 2001 VA Social Work Assessment revealed he had his own 
business as a realtor.  He had not sold a house since 
February or March of 2001.  He was having difficulties 
working as a realtor.  He had problems with concentration and 
memory.  

The Veteran's symptoms of PTSD were listed in August 2001 VA 
records as follows:
Thoughts about his war experiences even when he did not want 
to think about it and when there was nothing to remind him of 
those experiences.  
Nightmares of his war experiences.
Feeling worst in situations which reminded him of his war 
experiences.  
He made a special effort to avoid thinking about what 
happened to avoid getting upset.
He stayed away from things that reminded him of the war, like 
movies.  
Reported problems remembering important details of what 
happened in the war.  
He was less interested in activities that used to be 
important to him and tended to isolate himself even from his 
family.  
He felt emotionally numb and unable to care about the 
feelings of people close to him.  
He had problems falling and staying asleep.  
He was unusually irritable and had frequent anger outbursts.  
He had difficulty concentrating, problems with his memory and 
increasing anxiety.  
He was angry over being sent into the war and felt guilty 
over failing to save his fellow soldiers who died in an 
ambush.  

October 2001 VA records reveal that after 9/11 he was feeling 
increasingly anxious and having more recurrent memories about 
Vietnam.  

Although the VA examiner in November 2001 concluded the 
correct diagnosis was not PTSD but major depression, severe 
symptoms were documented and a Global Assessment of 
Functioning score of 55 to 50 was assigned.

In August 2002, a VA psychiatrist diagnosed PTSD with 
depressive features, assigned a GAF of 55 and stated that in 
his opinion the Veteran was not able to work or be involved 
in any gainful activity.  

An August 2003 letter from the Veteran's private physician 
indicated his diagnoses included PTSD and Major depression.  
He had assigned a GAF of 50.  Initially the Veteran 
complained of lack of concentration, difficulty sleeping, 
recurring nightmares of Vietnam, difficulty being in groups 
of people, and a state of depression.  The Veteran appeared 
tense and worried.  

In December 2004, the Veteran's symptoms were worse due to 
noise of the Christmas holidays.  

In April 2005 his VA psychiatrist recorded his condition had 
deteriorated.  He was still having nightmares and flashbacks 
related to the war.  He saw everything in his life as 
negative.  He was always angry.  He rarely left home.  The 
Veteran had quit working due to his anxiety and his fear of 
losing control and becoming aggressive.  A GAF of 45 was 
assigned.  

His spouse in April 2005 wrote she had met him prior to his 
going to Vietnam.  Facts she related included the following:  
They had married in 1971.  
During their marriage she had observed his temperament 
change.  
He did not want to be involved with their children.  
Avoided going places with his family.  
When his son was playing baseball as a child he was asked not 
to attend the games due to his getting involved in fights and 
discussions with other parents.  
After the Gulf War his problems increased.  
He moved into a separate bedroom where he could be alone.  
When her children were young they were afraid of him due to 
his angry outbursts.  After he lost his job, he tried to work 
as a real estate agent.  
He was never successful because he had problems with clients, 
fighting with them.  He was disorganized and could not manage 
his work.  
Since he did not sleep well, he did not get up early in the 
morning.  
When people called he did not want to talk to them.  
He would not allow her or anyone to help him and finally 
could not work anymore.  

In his May 2005 letter, the Veteran's private physician 
concluded the Veteran was totally disabled and assigned a GAF 
of 45.  

A June 2005 letter from the Vice President and General 
Manager of the Procter & Gamble Pharmaceutical plant where 
the Veteran was formerly employed describes the difficulties 
the Veteran's symptoms created at work.  The Veteran was 
moody; bad tempered and caused others to be uncomfortable 
around him.  He was unorganized and missed project dates.  He 
had counseled the Veteran and sensed that he struggled and 
wanted to perform but stumbled again and again into problems.  
They had retained him longer than they normally would have 
because they were aware of his military record and his 
struggles after the war.  

VA psychiatric notes in November 2005 reveal the Veteran 
still had flashbacks and nightmares where he would awake 
yelling.  He now had a room outside his house with a bathroom 
and a door so that he could be isolated from his family.  He 
had been showing deterioration in his condition.  He went out 
only to medical appointments.  

A December 2005 VA psychiatric evaluation found the Veteran 
could not perform serial 7's or spell world backwards.  His 
affect was constricted.  He was having panic attacks.  A GAF 
of 50 was assigned.  The Veteran was no longer employed.  He 
had retired from Procter & Gamble in 1995 where he had worked 
as an accountant.  

In June 2006 he was seen as a walk in at the VA outpatient 
treatment clinic.  He had not taken his medication and was 
confused.  He was having flashbacks and nightmares about 
hiding under a poncho beside dead soldiers in Vietnam.  His 
condition had deteriorated and a GAF of 45 was assigned.  

February 2007 VA records indicate he had increased nightmares 
at Christmas due to the firecrackers and noises.  Also, he 
lived near a small airport and the helicopters passed over 
frequently which took him back to Vietnam.  He was frequently 
afraid that something bad was going to happen.  The VA 
psychologist concluded he was unable to work or get involved 
in any gainful activity.  

April 2009 VA examination revealed the Veteran was having 
suicidal thoughts.  His nightmares were recurrent.  He was 
barely able to concentrate.  His recent memory was impaired.  
His symptoms had been present for many years and were 
persistent and severe.  He began to have problems with being 
absent from work due to his inability to sleep and 
nightmares.  He had been laid off from his job at Procter & 
Gamble.  He had gone to work on his own as a realtor but had 
closed his office in 2001.  The VA psychiatrist concluded the 
Veteran was totally occupationally and socially impaired.  
The Veteran experienced problems and eventually closed his 
private real estate office due to his attitude towards 
clients and his  interpersonal problems.  He had a 
longstanding history of marital dysfunction and actual 
separation within his own house with poor family and social 
relations.  He had basically separated himself from his 
immediate family.  

The VA examination report of April 2009, June 2005 VA 
psychiatric treatment records, private psychiatric evaluation 
of May 2005, August 2002 VA outpatient treatment record, all 
include a statement that the Veteran is not able to work.  
The Social Security Administration awarded the Veteran 
disability benefits beginning December 31, 2000.  

The Global Assessment of Functioning Scores (GAF) assigned 
range from a few 55s to a majority of 50s and some as low as 
45.  

While the Veteran does not exhibit the specific symptoms set 
out in the criteria for a 100 percent rating he is 
unquestionably totally occupationally impaired by his 
symptoms of PTSD.  Impairment due to mental disorders is 
rated not upon what symptoms are demonstrated, but the degree 
to which they impact the Veteran's ability to function at 
work and in his social life.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).   

A 100 percent rating for PTSD is warranted.  As this is an 
initial rating the Board has also considered whether the 
evidence supports the application of staged ratings.   In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  

The pivotal point in this case is when the Veteran's symptoms 
of PTSD began to interfere with his work to the degree he was 
no longer able to work.  The Veteran closed his business in 
2001.  The SSA found him eligible for a period of disability 
from December 2000.  His claim for service connection for 
PTSD was received on August 7, 2001, that is the effective 
date assigned for service connection for PTSD.  

The facts demonstrate the Veteran's PTSD symptoms were of 
such severity in 2001 that he had closed his business and was 
no longer working.  The evidence supports the assignment of a 
100 percent rating effective August 7, 2001.  


ORDER

An initial 100 percent rating for PTSD effective August 7, 
2001 is granted, subject to regulations governing the award 
of monetary benefits.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


